Citation Nr: 0021886	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance Benefits under chapter 35, title 38, 
United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO) dated in June 1998.   

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on November 19, 1999, at 
which time she testified with respect to the claim now at 
issues before the Board.  A transcript of that hearing has 
been associated with the record on appeal.


FINDINGS OF FACT

1.  The veteran died in November 1997, at the age of 75.  The 
immediate cause of death was respiratory arrest, and the 
underlying cause was lung cancer.  Another significant 
condition contributing to death but not resulting in the 
underlying cause was tobacco.  

2.  At the time of his death, the veteran had no disabilities 
adjudicated service connected.  He had been deemed 
permanently and totally disabled due to nonservice-connected 
disability since January 1978, and was also found eligible 
for special monthly pension on account of need for aid and 
attendance effective in August 1996.  

3.  There is no medical evidence of record showing a causal 
relationship between the veteran's lung cancer and cigarette 
smoking during service.  

4.  There is no medical evidence of record showing that a 
disability of service origin caused, hastened, or materially 
and substantially contributed to the veteran's death.  

5.  The appellant is not the surviving spouse of a veteran 
who died of a service-connected disability, nor is she the 
surviving spouse of a veteran who died while a permanent and 
total service-connected disability evaluation was in 
existence.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  Legal entitlement to Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, is not established.  38 U.S.C.A. §§ 3501, 3510 
(West 1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
The veteran served on active duty from October 1942 to 
February 1943.  He died in November 1997, at the age of 75, 
at the Winn Parish Medical Center as the result of 
respiratory arrest, with the underlying cause (the disease or 
injury that initiated events resulting in death) identified 
on the death certificate as lung cancer.  The death 
certificate also reported "tobacco" as another significant 
condition contributing to death but not resulting in the 
underlying cause.  The appellant, who is the veteran's 
surviving spouse, asserts that the veteran's death was a 
consequence of his period of active service, and seeks to 
establish entitlement to Dependency and Indemnity 
Compensation (DIC) benefits under 38 U.S.C.A. § 1310 (West 
1991).  She contends that during service he began smoking, 
and even though he tried to quit while in service he was 
unable to do so because he became dependent on nicotine.  She 
asserts that after service his continued smoking caused lung 
cancer, which caused his death in 1997.  

Service medical records do not reflect whether the veteran 
used tobacco, nor do they show indications for or treatment 
of nicotine dependency.  Among the veteran's service medical 
records is a normal chest x-ray, mention of complaints 
associated with a foot problem, and a diagnosis of 
psychoneurosis.  Following service he was treated for primary 
atypical pneumonia in 1950, and in 1978 he was deemed totally 
disabled due to chronic obstructive pulmonary disease with 
emphysema.  A chest x-ray taken in 1978 was interpreted to 
show a questionable lesion in the right lung, and the VA sent 
the veteran a letter suggesting he obtain follow-up treatment 
from his local VA hospital.  A 1986 VA treatment record notes 
the veteran was being treated for chronic obstructive 
pulmonary disease secondary to tobacco abuse.  

Treatment records dated in 1996 reflect VA treatment for 
severe emphysema.  Associated with the claims folder is a 
December 1996 VA medical record that notes a computed 
tomography scan conducted in November 1996 that revealed 
irregular nodules in both lungs that were suspicious for 
neoplasm.  There was extensive pulmonary emphysema and 
chronic obstructive pulmonary disease bilaterally.  Small 
hypodense nodules were also noted in the right lobe of the 
liver.  Biopsies were to be performed, but were canceled by 
the veteran's family.  A September 1997 record from Winn 
Parish Medical Center noted an admitting diagnosis of fecal 
impaction and urinary tract infection with chronic diagnosis 
of lung cancer with metastasis to the liver and oral cancer 
of unknown etiology.  The veteran was treated for the 
impaction and urinary tract infection, and discharged home.  
Noted in the veteran's social history was a long history of 
"80 packed years" of smoking.  In late October of 1997 the 
veteran was admitted to the hospital from a hospice with a 
diagnosis of diffuse metastatic lung cancer.  He died three 
days later.  

At the time of his death, the veteran was in receipt of a 
permanent and total rating based on nonservice-connected 
disabilities that included chronic organic brain syndrome, 
Alzheimer's disease; chronic restrictive pulmonary disease, 
chronic bronchitis; post operative left inguinal hernia; and 
benign prostatic hypertrophy. 

In March 1998, the RO sent the appellant a letter identifying 
the type of evidence she had to submit in order to establish 
a well-grounded claim based on tobacco use.  Statements from 
the veteran's cousin, BE, and sister-in-law, TH, stated the 
veteran began smoking in service and continued to do so until 
his death.  The appellant submitted medical records relating 
to the veteran's terminal hospitalization, as well as some 
other VA treatment records regarding treatment of his chronic 
obstructive pulmonary disease and emphysema.  

The appellant appeared at a hearing before the undersigned 
Board member at the RO in November 19, 1999.  She testified 
that the veteran began smoking during service, and was unable 
to quit even though he tried to quit while still in the 
service.  She stated that her sister-in-law, TH, worked at 
the store on base where the veteran purchased cigarettes 
during service, and that TH knew the veteran in service and 
knew that in service he had tried to quit smoking but was 
unsuccessful.  TH submitted a statement in November 1999 
confirming that testimony, and added that she recalled the 
veteran wanted to quit smoking in service because his parents 
did not know he smoked, but that he was unable to quit.  

Laws and Regulations
The surviving spouse of a veteran who died after December 31, 
1956, from a service-connected or compensable disability is 
entitled to receive payment of Dependency and Indemnity 
Compensation (DIC) benefits.  38 U.S.C.A. § 1310 (West 1991).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1999).  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312 (1999).  A disability is a 
contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or lent assistance to producing death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c).

The threshold question for the Board is whether the appellant 
has presented a well-grounded claim.  A well-grounded claim 
is one that is plausible, capable of substantiation or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In a 
case such as this, where the determinative issue involves a 
question of medical causation, competent medical evidence in 
support of the claim is required for the claim to be found 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  In the absence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, despite VA manual provisions that 
might provide to the contrary.  Roberts v. West, 13 Vet. App. 
185 (1999); Morton v. West, 12 Vet. App. 477 (1999).  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection for 
lung cancer due to nicotine dependence, a precedential 
opinion by the VA General Counsel was issued to clarify when 
service connection may be granted if the disability is 
secondary to nicotine dependence which arose from a veteran's 
tobacco use during service.  The VA General Counsel found 
that a determination as to whether secondary service 
connection should be established depends upon affirmative 
answers to the following three questions: (1) whether 
nicotine dependence may be considered a disease for purposes 
of the laws governing veterans' benefits (2) whether the 
veteran acquired a dependence on nicotine in service, and (3) 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  VAOPGCPREC 19-97 (1997), 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during service.  
38 U.S.C.A. § 1103.  However, this new section applied only 
to claims filed after June 9, 1998.  As the appellant in the 
present case filed her claim in November 1997, the statutory 
change will not affect the disposition of this appeal.

Survivors' and Dependents' Educational Assistance benefits 
under Chapter 35, Title 38, United States Code (DEA) are 
available to, inter alia, a surviving spouse of a veteran who 
dies of a service-connected disability, or who dies while a 
service-connected disability was rated permanently and 
totally disabling.  38 U.S.C.A. § 3501 (West 1991).  


Analysis
Cause of Death
As noted above, the appellant argues the veteran incurred 
nicotine dependence in service, and that dependence caused 
him to continue smoking so long that he acquired lung cancer.  
Nicotine dependence is considered a disease for VA benefits 
purposes.  The Board must examine whether the veteran 
acquired a dependence on nicotine in service, and if so, 
whether that dependence may be considered the proximate cause 
of disability or death resulting from the use of tobacco 
products by the veteran.  In addition, the Board will 
consider whether some other disease or injury incurred or 
aggravated in service caused, hastened, or substantially and 
materially contributed to the veteran's death.

VA does not dispute the assertion that the veteran began 
smoking cigarettes in service.  The presence of nicotine 
dependence is a medical question that must be answered by a 
medical opinion or diagnosis.  Davis v. West, 13 Vet. App. 
178 (1999).  Although a medical professional might render 
such an opinion based on medical history, there is no such 
evidence in the record on appeal, and the appellant has not 
submitted medical evidence that the veteran became nicotine 
dependent during his period of active service.  The death 
certificate identifies tobacco as having contributed to 
death, but not as having resulted in the lung cancer.  The 
record contains no diagnosis of nicotine dependency and 
therefore, no relation between such a diagnosis and the 
veteran's period of service.  The Board cannot rely solely on 
the lay statements of the appellant, TH or BE to establish 
such a diagnosis because such evidence cannot be established 
by lay testimony.  Davis; Brewer v. West, 11 Vet. App. 228, 
234 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the foregoing, the Board concludes the appellant has 
not submitted a well-grounded claim for secondary service 
connection of the veteran's lung cancer from smoking, 
including postservice smoking due to nicotine addiction, 
because the veteran was never diagnosed with having incurred 
nicotine addiction in service.  

As to a claim that the veteran's lung cancer was due to in-
service tobacco use, VA has accepted the contention that the 
veteran began to use tobacco while on active duty.  However, 
although the precise date of diagnosis of lung cancer is not 
of record, it appears that it was not diagnosed until 
approximately December 1996, more than 53 years following 
separation from active duty.  The death certificate 
identifies "tobacco" as a significant condition 
contributing to death, but the record contains no medical 
opinion that the veteran's cancer was due to the use of 
tobacco during the five months of active service as opposed 
to the 53 years of tobacco use following service.  In the 
absence of such evidence, this claim is not well grounded.  
Davis, supra.  

The Board has also reviewed the record to ascertain whether 
some other disability incurred or aggravated during service 
caused, hastened, or substantially and materially contributed 
to the veteran's death.  The veteran's service medical 
records contain records reflecting treatment for a foot 
problem and psychoneurosis, neither of which have been 
identified as causally connected to the veteran's death.  
Records following service reveal treatment in 1950 for 
pneumonia and in 1978 for chronic obstructive pulmonary 
disease, but no evidence relates those conditions either to 
service or to the lung cancer that ultimately caused the 
veteran's death.  

In the absence of medical evidence of a nexus between the 
veteran's service and his death, the Board finds the 
appellant has not submitted a well-grounded claim of 
entitlement to service connection for the cause of the 
veteran's death on either a direct or secondary basis.  

Furthermore, the Board is not aware of any relevant evidence 
that may exist or could be obtained, which, if true, would 
make the appellant's claim well grounded.  McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  Accordingly, there 
is no duty to inform under 38 U.S.C.A. § 5103 (West 1991).  

Entitlement to DEA Benefits
In light of the Board's determination that the veteran's 
death was not due to a service-connected disease or injury, 
the appellant's claim of entitlement to DEA benefits must 
fail.  As noted above, DEA benefits are available to the 
surviving spouse of a veteran who dies of a service-connected 
disability, or who dies while a service-connected disability 
was rated permanently and totally disabling.  The veteran had 
established entitlement to nonservice-connected pension 
benefits and special monthly pension at the time of his 
death, but that was based on nonservice-connected disability.  
As it has not been established that the veteran's death was 
the result of a service-connected disability, or that a 
service-connected disability was rated permanently and 
totally disabling at the time of the veteran's death, the 
Board must deny the appellant's claim for these benefits.  
38 U.S.C.A. §§ 3501, 3510 (West 1991); 38 U.S.C.A. §§ 3.807, 
21.3021. 

The Board is bound by the regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 1991).  Thus, for the reasons stated 
above, the Board has no legal authority to grant educational 
assistance benefits under Chapter 35.  Where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim is denied because of the absence of legal merit or 
the lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Walker v. Brown, 8 Vet. 
App. 356 (1995) (in statutory interpretation, if the plain 
meaning of a statute is discernible, that plain meaning must 
be given effect) and Tallman v. Brown, 7 Vet. App. 453, 464-
65 (1995) (regulatory provisions entitled to deference if not 
in conflict with statute).  Accordingly, the appeal as to 
this issue must fail.


ORDER

A well-grounded claim of entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the appeal is denied.  

Basis eligibility for Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established, the appeal is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals
